DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Election/Restriction
Claims 16-20,43-50 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2022.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Lean et al. (US 2009/0050538 A1 – hereafter ‘538).
‘538 discloses a device for particle separation (Abstract) that includes the following limitations for claim 1: 
“A microfluidic chip”: ‘538 discloses a chip ([0096]; Fig. 5).  
“a plate”: ‘538 discloses a plate (Fig. 5; [0072]).  
“a bridge channel formed in intaglio on one side of the plate”: ‘538 discloses a channel (channel 22; Fig. 5) that is on one side of the plate (on the bottom side of the top plate) that is being interpreted as formed in intaglio.  
“an inlet formed through the plate to communicate with one end of the bridge channel”: ‘538 discloses an inlet (inlet 32; Fig. 5) that is formed through the plate at one end of the channel ([0072]).  
“an outlet formed through the plate to communicate with the other end of the bridge channel”: ‘538 discloses an outlet (outlet 34; Fig. 5; [0072]) that extends through the plate and is at the other end of the channel.  
“one or more wells extending in an outward direction of the plate from the bridge channel to provide a space”: ‘538 discloses chambers (chambers 30A-D, i.e. the wells; Fig. 5; [0072]) which extends in an outward direction from the channel.  
“wherein a portion between said one end of the bridge channel and said the other end of the bridge channel has an arc shape or a circular shape”: ‘538 discloses that the channel is a curved line (channel 22; Fig. 5; [0072]).  This portion with a well on the outside of the curve reads on an ar.  
“and wherein the one or more wells extend radially outward from the circular shaped portion or the arc shaped portion of the bridge channel and are disposed opposite side of a center of the circular shaped portion or the arc shaped portion with respect to the bridge channel so that different types of cells injected into the microfluidic chip are placed in the one or more wells when a centrifugal force is generated by a rotation of the microfluidic chip.”: The well of ‘538 extends radially outward from the arc (Fig. 5; [0072]; channel 22) on the opposite side of a center of the curve.  The well of ‘538 is fully capable of having different types of cells injected into the chip to be placed in a well by centrifugal force.  See also MPEP §2114 and §2115.  

[AltContent: textbox (Well disposed in a radially outward direction.)][AltContent: textbox (Arc)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    486
    506
    media_image1.png
    Greyscale


For claim 6, the portions of the channel of ‘538 connected to the inlet and outlet are symmetrical (Fig. 5).  
For claim 10, ‘538 discloses that the wells are spaced apart from one another along the channel (Fig. 5; [0072]). 
Therefore, ‘538 meets the limitations of claims 1, 6 and 10.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lean et al. (US 2009/0050538 A1 – hereafter ‘538).
For claim 9, ‘538 discloses that the channel can have a plurality of arcs (Fig. 5), but does not specify that the channel sections have different sizes.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to have different sizes within the channel in order to obtain the predictable result of regulating fluid flow and sorting particles through the system.  See also MPEP §2144.04 IV A.  


Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. 
Applicant argues the following in the second full paragraph on page 9:
“However, referring to Fig. 5 of the '538 publication, the channel 22, which corresponds to the bridge channel of claim 1, has a serpentine shape having a plurality of curvatures, unlike amended claim 1. Accordingly, the '538 publication does not include feature A of claim 1. 
Further, in the microfluidic chip of claim 1, all wells 500 extend radially outwardly from the circular shaped portion or the arc shaped portion of the bridge channel 200 and are disposed opposite side of a center of the circular shaped portion or the arc shaped portion with respect to the bridge channel 200. Referring to Fig. 5 of the '538 publication, the collection chambers 30-B and 30-C, which correspond well of claim 1, lay on the inside of the curved channel 22, unlike amended claim 1. In other words, the '538 publication does not disclose the feature B of amended claim 1. ”

This is not found persuasive.  First, the serpentine channel of ‘538 has an arc with one or more wells and second the well is disposed radially from the center of the curve of the arc.  It should be further noted that the claim does not limit the bridge channel to a circular shape and as long as at least one well is on the outside of the curve, this will read on the instant claim.  
Regarding applicant’s argument on the bottom of page 9 through the top of page 10:
“Regarding the feature C of claim 1, the microfluidic chip of amended claim 1 is designed to place different types of cells injected into the microfluidic chip 1 in the one or more wells 500 when a centrifugal force is generated by a rotation of the microfluidic chip 1. (see, Figs. 13 and 16C of the present application). The '538 publication is silent regarding feature C of claim 1.”
It should be noted that this is drawn to the intended use and the material operated on by the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114 and §2115.  
Therefore, the claims stand rejected. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799